Citation Nr: 0817087	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from September 1965 through 
September 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  The veteran is service connected for diabetic 
nephropathy, rated as 30 percent disabling, for Diabetes 
Mellitus Type II, rated as 20 percent disabling, for 
nonproliferative diabetic retinopathy, rated as 10 percent 
disabling, for peripheral neuropathy, left upper extremity, 
rated as 10 percent disabling, for peripheral neuropathy, 
right upper extremity, rated as 10 percent disabling, for 
peripheral neuropathy, left lower extremity, rated as 10 
percent disabling, for peripheral neuropathy, right lower 
extremity, rated as 10 percent disabling, and for erectile 
dysfunction, noncompensably rated.

2.  The veteran's combined evaluation for compensation is 70 
percent; competent medical evidence does not show that he is 
unable to secure and follow substantially gainful employment 
by reason of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU are not met. 38 C.F.R. §§ 3.340, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking TDIU he stated that since his combined 
rating is 70 percent, he believes that TDIU is mandatory. 

Currently, the veteran is service connected for diabetic 
nephropathy, rated as 30 percent disabling, for Diabetes 
Mellitus Type II, rated as 20 percent disabling, for 
nonproliferative diabetic retinopathy, rated as 10 percent 
disabling, for peripheral neuropathy, left upper extremity, 
rated as 10 percent disabling, for peripheral neuropathy, 
right upper extremity, rated as 10 percent disabling, for 
peripheral neuropathy, left lower extremity, rated as 10 
percent disabling, for peripheral neuropathy, right lower 
extremity, rated as 10 percent disabling, and for erectile 
dysfunction, noncompensably rated. See rating decisions, most 
recent of which is dated April 2006. Although the veteran has 
a combined disability rating of 70 percent, VA regulation 
requires that one of his service-connected disabilities be 
rated at least 40 percent disabling in order for him to be 
eligible for TDIU under 
38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 38 C.F.R. §§ 
3.340, 4.16(a). If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a). Neither the veteran's non-service- connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment. 38 C.F.R. 
§§ 3.341(a), 4.16(a), 4.19.

The veteran does not meet the schedular criteria for an award 
of TDIU.  He does not have a single disability which is rated 
at 40 percent.  38 C.F.R. § 4.25.  Additionally, the 
competent medical evidence does not demonstrate that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

The Board notes first that the schedular evaluation for the 
veteran's disability is not inadequate. Generally, the rating 
assigned is considered adequate to compensate for 


considerable loss of working time from exacerbations or 
illnesses proportionate to the rating criteria. 38 C.F.R. § 
4.1. The veteran's percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from the service-connected 
disabilities and their residual conditions in civil 
occupations. Id. Additionally, the Board finds no evidence of 
an exceptional disability picture in this case. The veteran 
claims that he is unemployable. There is, however, no 
discussion in any medical report of record that suggests the 
veteran is unemployable.  The only discussion of the 
veteran's employment comes in a December 2004 outpatient 
treatment note, in which the physician reported that the 
veteran had not been employed since 1963, prior to his active 
service.  There is no notation that he is unemployable; 
rather only that he has always been unemployed.  A review of 
the veteran's record shows that he may indeed have a serious 
employment handicap, but does not establish that he is 
unemployable. The sole fact that a veteran is unemployed or 
has difficulty finding employment is not enough, since a high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment; the question is 
whether the veteran is capable of performing the physical and 
mental acts required for employment, not whether the claimant 
can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The Board recognizes the veteran's disability 
and that it impairs his work life, but declines to refer this 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension, because the present 70 percent 
combined disability rating is adequate to compensate the 
veteran for his disabilities.

Although the veteran has a combined rating of 70 percent, 
because he does not have one disability rated as at least 40 
percent disabling, he is ineligible for TDIU. The matter of 
his unemployability need not be further discussed, because 
the veteran does not meet the underlying regulatory 
requirements for the benefit. As stated above, extraschedular 
consideration is not appropriate.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to TDIU. 
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran a letter in July 2005 informing him of 
the evidence necessary to establish TDIU. The veteran was 
notified of what was necessary to establish his claim, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf. The letter also asked the veteran to send VA 
any pertinent evidence he had regarding his claim. Thus, this 
letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2007). In an August 2006 letter the 
veteran was also informed of the type of evidence necessary 
to establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements and his VA treatment records have been associated 
with the claims folder.  Significantly, the veteran has not 
identified any other provider who may have treated him for 
any of his service connected disabilities.  In fact, in a 
November 2004 statement, he reported that all of his 
treatment is at the VAMC in San Juan.  The record does not 
otherwise indicate that there is any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. The clinical records have 
been completely reviewed and are devoid of any suggestion 
that the veteran is unemployable due to his service-connected 
disabilities.  As such, remand for a VA opinion as to 
employability is unnecessary. McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

There is no indication, other than the veteran's TDIU claim, 
that his service connected disabilities render him 
unemployable.  The Board finds that the many years of post-
service clinical records are sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d) and 
38 C.F.R. § 3.159(c)(4). No further VA opinion is required. 
McClendon, supra.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
             


 Department of Veterans Affairs


